Exhibit 10.3

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), entered
into as of December 11, 2006, by and between RAIT Investment Trust, a Maryland
real estate investment trust (the “Company”), with a principal office in
Philadelphia, Pennsylvania, and Scott F. Schaeffer (“Executive”).

WHEREAS, the Company and Executive previously entered into an Amended and
Restated Employment Agreement, as of January 23, 2002, (the “Prior Agreement”);

WHEREAS, the Company entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with Taberna Realty Finance Trust (“Taberna”), pursuant to which
Taberna will become a wholly-owned subsidiary of the Company as of the closing
of the transactions contemplated by the Merger Agreement (the “Merger”);

WHEREAS, concurrently with the execution of the Merger Agreement and in order to
induce Taberna to enter into the Merger Agreement, the Company and Executive
entered into a waiver agreement dated June 8, 2006, pursuant to which Executive
agreed to waive the Good Reason (as defined in the Prior Agreement) termination
provisions under his Prior Agreement as a result of a change in Betsy Cohen’s
position with the Company and any change in his positions or duties directly
attributable to or directly in connection with the Merger, provided that such
waiver is expressly conditioned on (i) the consummation of the Merger, and
(ii) Executive and the Company entering into an amendment to the Prior Agreement
containing terms generally set forth in Section 6.1(xi) of the Parent Disclosure
Letter to the Merger Agreement;

WHEREAS, the Company and Executive have agreed to the changes to the Prior
Agreement to satisfy the conditions set forth in Section 6.1(xi) of the Parent
Disclosure Letter to the Merger Agreement and to make certain additional changes
to the Prior Agreement;

WHEREAS, Executive desires to continue employment with the Company, and the
Company desires to continue to employ Executive upon the terms and conditions
set forth herein; and

WHEREAS, this Agreement shall only become effective upon the consummation of the
Merger.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows, effective as of the consummation of the Merger:

1. Employment. The Company continues to employ Executive, and Executive hereby
accepts such continued employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.



--------------------------------------------------------------------------------

1.1 Employment Term. This Agreement shall be effective as of the consummation of
the Merger (the “Effective Date”), and shall continue until the third
anniversary of the consummation of the Merger, unless the Agreement is
terminated sooner in accordance with Section 2 or 3 below. In addition, the term
of the Agreement shall automatically renew daily so that it is at all times for
a three year period. The period commencing on the Effective Date and ending on
the date on which the term of Executive’s employment under the Agreement shall
terminate is hereinafter referred to as the “Employment Term.” If the Merger is
not consummated, this Agreement shall be null, void and without effect.

1.2 Duties and Responsibilities. Executive shall serve as the Co-President and
serve as the Co-Chief Operating Officer of the Company. Executive shall perform
all duties and accept all responsibilities incident to such positions as may be
reasonably assigned to him by the Board of Trustees of the Company (the
“Board”).

1.3 Extent of Service. Executive agrees to use Executive’s best efforts to carry
out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote such business
time, attention and energy thereto as is reasonably necessary to carry out those
duties and responsibilities. The foregoing shall not be construed as preventing
Executive from providing service to, or making investments in, other businesses
or enterprises provided there is no conflict with Executive’s ability to satisfy
his obligations to the Company.

1.4 Base Salary. For all of the services rendered by Executive hereunder, the
Company shall continue to pay Executive a base salary (“Base Salary”), at the
annual rate of $500,000, payable in installments at such times as the Company
customarily pays its other senior level executives. Executive’s Base Salary
shall be reviewed annually for appropriate increases by the Board pursuant to
the Board’s normal performance review policies for senior level executives but
shall not be decreased.

1.5 Bonus. Executive shall continue to be eligible to receive annual bonuses in
such amounts as the Board may approve in its sole discretion or under the terms
of any annual incentive plan of the Company maintained for other senior level
executives.

1.6 Retirement and Welfare Plans and Perquisites. Executive shall continue to be
entitled to participate in all employee retirement and welfare benefit plans and
programs or executive perquisites made available to the Company’s senior level
executives as a group or to its employees generally, as such retirement and
welfare plans or perquisites may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

1.7 Reimbursement of Expenses; Vacation. Executive shall continue to be provided
with reimbursement of reasonable expenses related to Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday and
other pay for time not worked policies.



--------------------------------------------------------------------------------

1.8 Incentive Compensation. Executive shall continue to be entitled to
participate in any short-term and long-term incentive programs (including
without limitation any stock option plans) established by the Company for its
senior level executives generally, at levels commensurate with the benefits
provided to other senior executives and with adjustments appropriate for his
position as Co-President and Co-Chief Operating Officer.

1.9 Car Allowance. The Company shall continue to provide Executive with a car
allowance of not less than $500 per month.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause; Resignation for Good Reason.

(a) The Company may remove Executive at any time without Cause (as defined in
Section 4) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive; provided, however,
that, that in the event that such notice is given, Executive shall be under no
obligation to render any additional services to the Company and shall be allowed
to seek other employment. In addition, Executive may initiate a termination of
employment by resigning under this Section 2.1 for Good Reason (as defined in
Section 4). Executive shall give the Company not less than sixty (60) days’
prior written notice of such resignation.

(b) Upon any removal or resignation described in Section 2.1(a) above, Executive
shall be entitled to receive only the amount due to Executive under the
Company’s then current severance pay plan for employees, if any. No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued and earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

(c) Notwithstanding the provisions of Section 2.1(b), in the event that
Executive executes and does not revoke a written mutual release upon such
removal or resignation, in a form acceptable to the Company (the “Release”), of
any and all claims against the Company and all related parties with respect to
all matters arising out of Executive’s employment by the Company, or the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which
Executive has accrued and is due a benefit), and any claims against Executive
for actions within the scope of his employment by the Company, Executive shall
be entitled to receive, in lieu of the payment described in Section 2.1(b), the
following:

(i) Executive shall receive a lump sum cash payment equal to one and a half
times the sum of (x) Executive’s Base Salary, as in effect immediately



--------------------------------------------------------------------------------

prior to his termination of employment and (y) the average annual cash bonus
Executive received for the three year period immediately prior to his
termination of employment. One-half of the amount described in the preceding
sentence shall be consideration for Executive’s entering into the restrictive
covenants described in Section 5 below. Payment shall be made within thirty
(30) days after the effective date of the termination or the end of the
revocation period for the Release, if later.

(ii) For a period of eighteen (18) months following the date of termination,
Executive shall continue to receive the medical coverage in effect at the date
of his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, at the same premium rate as may be
charged from time to time for employees generally, as if Executive had continued
in employment during such period; or, as an alternative, the Company may elect
to pay Executive cash in lieu of such coverage in an amount equal to Executive’s
after-tax cost of continuing such coverage, where such coverage may not be
continued (or where such continuation would adversely affect the tax status of
the plan pursuant to which the coverage is provided). The COBRA health care
continuation coverage period under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), shall run concurrently with the foregoing
eighteen (18) month benefit period.

(iii) Executive shall also receive any other amounts earned, accrued and owing
but not yet paid under Section 1 above, including a pro rata portion of
Executive’s target annual cash bonus for the fiscal year of his termination (or,
in the absence of a target bonus opportunity for the fiscal year, 100% of
Executive’s Base Salary) (the “Cash Bonus”). The pro rated Cash Bonus shall be
determined by multiplying the Cash Bonus by a fraction, the numerator of which
is the number of days during which Executive was employed by the Company in the
fiscal year prior to his termination of employment and the denominator of which
is three hundred sixty-five (365)

2.2 Voluntary Termination. Executive may voluntarily terminate his employment
for any reason upon thirty (30) days’ prior written notice. In such event, after
the effective date of such termination, except as provided in Section 2.1 with
respect to a resignation for Good Reason, no further payments shall be due under
this Agreement, except that Executive shall be entitled to any benefits accrued
and due in accordance with the terms of any applicable benefit plans and
programs of the Company.

2.3 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of his employment for a period of
ninety (90) consecutive days in any twelve (12) month period because of physical
or mental injury or illness (“Disability”); provided, however, that the Company
shall continue to pay Executive’s Base Salary until the Company acts to
terminate Executive’s employment. Executive agrees, in the event of a dispute
under this Section 2.3 relating to Executive’s Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive’s employment for Disability,
Executive shall be entitled to receive the following:

(a) The Company shall pay to Executive any amounts earned, accrued and owing but
not yet paid under Section 1 above and a pro rata Cash Bonus for the fiscal year
in which Executive’s Disability occurs. The pro rated Cash Bonus shall be
determined as provided in Section 2.1(c)(iii) above.



--------------------------------------------------------------------------------

(b) Executive shall receive any other benefits accrued and earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

2.4 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued and owing but not
yet paid under Section 1 above and any benefits accrued and earned under the
Company’s benefit plans and programs and (ii) a pro rated Cash Bonus for the
fiscal year in which Executive’s death occurs, which pro rated Cash Bonus shall
be determined according to Section 2.1(c)(iii) above. Otherwise, the Company
shall have no further liability or obligation under this Agreement to
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.

2.5 Cause. The Company may terminate Executive’s employment at any time for
Cause upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for Base Salary to the extent already accrued.
Executive shall be entitled to any benefits accrued and earned before his
termination in accordance with the terms of any applicable benefit plans and
programs of the Company.

2.6 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 10. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

3. Change of Control.

3.1 Effect of Change of Control. If a Change of Control occurs and Executive’s
employment terminates under the circumstances described below, the provisions of
Section 2.1 shall apply.

3.2 Termination Without Cause Upon or After a Change of Control. Upon or after a
Change of Control, the Company (by action of the Board) may remove Executive at
any time without Cause from the position in which Executive is employed
hereunder or Executive may initiate termination of employment by resigning under
this Section 3 for Good Reason (as defined in Section 4) (in either case the
Employment Term shall be deemed to have ended) upon not less than sixty
(60) days’ prior written notice to Executive (or in the case of resignation for
Good Reason, Executive shall give the Company not less than sixty (60) days’
prior written notice of such resignation); provided, however, that, in the event
that such notice is given, Executive shall be under



--------------------------------------------------------------------------------

no obligation to render any additional services to the Company and shall be
allowed to seek other employment. In any such event, the provisions of
Section 2.1(b) or (c), as applicable, shall then apply.

3.3 Parachutes. If any amount payable to or other benefit receivable by
Executive pursuant to this Agreement is deemed to constitute a Parachute Payment
(as defined below), alone or when added to any other amount payable or paid to
or other benefit receivable or received by Executive which is deemed to
constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on Executive
of an excise tax under Section 4999 of the Code, then, in addition to any other
benefits to which Executive is entitled under this Agreement, Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by Executive by reason of receiving Parachute Payments plus the amount
necessary to put Executive in the same after-tax position (taking into account
any and all applicable federal, state and local excise, income or other taxes at
the highest applicable rates on such Parachute Payments and on any payments
under this Section 3.3 as if no excise taxes had been imposed with respect to
Parachute Payments). For purposes of this Agreement, “Parachute Payment” shall
mean a “parachute payment” as defined in Section 280G of the Code. The
calculation under this Section 3.3 shall be as determined by the Company’s
accountants.

4. Definitions.

4.1 “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(a) Executive shall have been convicted of a felony;

(b) Executive intentionally and continually fails substantially to perform his
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least 30 days after a written notice of demand for
substantial performance, signed by a duly authorized officer of the Company, has
been delivered to Executive specifying the manner in which Executive has failed
substantially to perform; or

(c) Executive breaches Section 5 of this Agreement.

4.2 “Good Reason” shall mean:

(a) the Company ceases to be publicly owned; or

(b) Daniel G. Cohen is no longer the Chief Executive Officer of the Company.



--------------------------------------------------------------------------------

4.3 “Change of Control” shall mean the occurrence of any of the following:

(a) The acquisition of the beneficial ownership, as defined under the Securities
Exchange Act of 1934, of twenty-five percent (25%) or more of the Company’s
voting securities or all or substantially all of the assets of the Company by a
single person or entity or group of affiliated persons or entities other than by
a Related Entity (as defined below); or

(b) The merger, consolidation or combination of the Company with an unaffiliated
entity, other than a Related Entity (as defined below) in which the directors of
the Company as applicable immediately prior to such merger, consolidation or
combination constitute less than a majority of the board of directors of the
surviving, new or combined entity unless one-half of the board of directors of
the surviving, new or combined entity, were directors of the Company immediately
prior to such transaction and the Company’s chief executive officer immediately
prior to such transaction continues as the chief executive officer of the
surviving, new or combined entity; or

(c) During any period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least two-thirds thereof, unless the election or nomination for the election
by the Company’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(d) The transfer of all or substantially all of the Company’s assets or all or
substantially all of the assets of its primary subsidiaries to an unaffiliated
entity, other than to a Related Entity (as defined below).

For purposes of the definition of “Change of Control” as set forth herein, the
term “Related Entity” shall mean an entity that is an “affiliate” of the
Executive or Betsy Cohen, or any member of the Executive’s or Mrs. Cohen’s
immediate family including her spouse or children, as determined in accordance
with Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.

5. Non-Competition, Non-Solicitation, Intellectual Property and Confidentiality.
Executive hereby acknowledges that, during and solely as a result of his
employment by the Company, Executive will receive special training and education
with respect to the operation of the Company’s business and other related
matters, and access to confidential information and business and professional
contacts. In consideration of Executive’s employment and in consideration of the
special and unique opportunities afforded by the Company to Executive as a
result of Executive’s employment, Executive hereby agrees to abide by the terms
of the non-competition, non-solicitation, intellectual property and
confidentiality provisions below. Executive agrees and acknowledges that his
employment is full, adequate and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Non-Competition and Non-Solicitation. In consideration of the Company’s
entering into this Agreement, Executive agrees that during the Employment Term
and without regard to its termination for any reason which does not constitute a



--------------------------------------------------------------------------------

breach of this Agreement by the Company, and for a period of twelve (12) months
thereafter, Executive shall not, unless acting pursuant hereto or with the prior
written consent of the Board:

(a) directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Executive’s name
to be used in connection with any Competing Business (defined below) within any
state in which the Company currently engages in any lending activity or any
state in which the Company engaged in any lending activity during the thirty-six
month period preceding the date the Executive’s employment terminates; provided,
however, that notwithstanding the foregoing, this provision shall not be
construed to prohibit the passive ownership by Executive of not more than five
percent (5%) of the capital stock of any corporation which is engaged in any
Competing Business having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended;

(b) solicit or divert to any Competing Business any individual or entity which
is an active or prospective customer of Company or was such an active or
prospective customer at any time during the preceding 12 months; or

(c) employ, attempt to employ, solicit or assist any Competing Business in
employing any employee of the Company whether as an employee or consultant.

The term “Competing Business” shall mean: any entity or enterprise in the
business of providing equity alternatives through lending or other financial
devices on residential or commercial property.

In the event that the provisions of this Section 5.1 should ever be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

5.2 Developments. Executive shall disclose fully, promptly and in writing to the
Company any and all inventions, discoveries, improvements, modifications and
other intellectual property rights, whether patentable or not, which Executive
has conceived, made or developed, solely or jointly with others, while employed
by the Company and which (i) relate to the business, work or activities of the
Company or (ii) result from or are suggested by the carrying out of Executive’s
duties hereunder or from or by any information that Executive may receive as an
employee of the Company. Executive hereby assigns, transfers and conveys to the
Company all of Executive’s right, title and interest in and to any and all such
inventions, discoveries, improvements, modifications and other intellectual
property rights and agrees to take all such actions as may be requested by the
Company at any time and with respect to any such invention, discovery,
improvement, modification or other intellectual property rights to confirm or
evidence such assignment, transfer and conveyance. Furthermore, at any time and
from time to



--------------------------------------------------------------------------------

time, upon the request of the Company, Executive shall execute and deliver to
the Company, any and all instruments, documents and papers, give evidence and do
any and all other acts that, in the opinion of counsel for the Company, are or
may be necessary or desirable to document such assignment, transfer and
conveyance or to enable the Company to file and prosecute applications for and
to acquire, maintain and enforce any and all patents, trademark registrations or
copyrights under United States or foreign law with respect to any such
inventions, discoveries, improvements, modifications or other intellectual
property rights or to obtain any extension, validation, reissue, continuance or
renewal of any such patent, trademark or copyright. The Company shall be
responsible for the preparation of any such instruments, documents and papers
and for the prosecution of any such proceedings and shall reimburse Executive
for all reasonable expenses incurred by Executive in compliance with the
provisions of this Section 5.2.

5.3 Confidentiality.

(a) Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
including, without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company and dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). Executive acknowledges
that such Confidential Information is a valuable and unique asset of the Company
and covenants that, both during and after the Employment Term, Executive will
not disclose any Confidential Information to any person (except as Executive’s
duties as an officer of the Company may require or as required by law or in a
judicial or administrative proceeding) without the prior written authorization
of the Board. The obligation of confidentiality imposed by this Section 5.3
shall not apply to information that becomes generally known to the public
through no act of Executive in breach of this Agreement.

(b) Executive acknowledges that all documents, files and other materials
received from the Company during the Employment Term (with the exception of
documents relating to Executive’s compensation or benefits to which Executive is
entitled following the Employment Term) are for use of Executive solely in
discharging Executive’s duties and responsibilities hereunder and that Executive
has no claim or right to the continued use or possession of such documents,
files or other materials following termination of Executive’s employment by the
Company. Executive agrees that, upon termination of employment, Executive will
not retain any such documents, files or other materials and will promptly return
to the Company any documents, files or other materials in Executive’s possession
or custody.

5.4 Equitable Relief. Executive acknowledges that the restrictions contained in
Sections 5.1, 5.2 and 5.3 hereof are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury



--------------------------------------------------------------------------------

to the Company. Executive also acknowledges that in the event of any such
violation, the Company shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages, and to an equitable
accounting of all earnings, profits and other benefits arising from any such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled. Executive agrees that in the
event of any such violation, an action may be commenced for any such preliminary
and permanent injunctive relief and other equitable relief in any federal or
state court of competent jurisdiction sitting in Pennsylvania or in any other
court of competent jurisdiction. Executive hereby waives, to the fullest extent
permitted by law, any objection that Executive may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum. Executive agrees that
effective service of process may be made upon Executive by mail under the notice
provisions contained in Section 10 hereof.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2.1(b) or (c) of this
Agreement, Executive hereby waives Executive’s right to receive payments under
any severance plan or similar program applicable to all employees of the
Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

8. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

9. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and Executive, respectively, and the third of whom shall be selected by
the other two arbitrators. Any award entered by the arbitrators shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American Arbitration Association.



--------------------------------------------------------------------------------

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

RAIT Investment Trust

1818 Market Street

Philadelphia, PA 19103

With a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Robert J. Lichtenstein, Esquire

If to Executive, to:

Scott F. Schaeffer

[Address Omitted]

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive.
This Agreement supersedes the provisions of any employment or other agreement
between Executive and the Company that relate to any matter that is also the
subject of this Agreement, including, but not limited to, the Amended and
Restated Employment Agreement, entered into as of January 23, 2002, and such
provisions in such other agreements will be null and void.

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except



--------------------------------------------------------------------------------

that the duties and responsibilities of Executive under this Agreement are of a
personal nature and shall not be assignable or delegatable in whole or in part
by Executive. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, within
fifteen (15) days of such succession, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

14. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

18. Section 409A. To the extent that any payment under this Agreement is deemed
to be deferred compensation subject to the requirements of Section 409A of the
Code, and the terms of this Agreement do not incorporate the requirements of
Section 409A of the Code with respect to such payments, the Company may amend
this Agreement without the consent of Executive so that such payments will be
made in accordance with such requirements. Amendment of the Agreement to comply
with Section 409A of the Code will not require that Executive receive any
additional benefit under the Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

RAIT INVESTMENT TRUST By:  

/s/ Betsy Z. Cohen

 

Name:   Betsy Z. Cohen Title:   Chairman of the Board of Directors and Chief
Executive Officer EXECUTIVE

/s/ Scott F. Schaeffer

 

Scott F. Schaeffer